No.
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41080
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

MARCELINO MARTINEZ-MARTINEZ,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. C-99-CR-118-ALL
                       --------------------
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Marcelino

Martinez-Martinez has filed a motion to withdraw as counsel and a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Martinez-Martinez received a copy of counsel’s motion

and brief but has not filed a response.    Our independent review

of the brief and record discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED, counsel is

excused from further responsibilities in this case, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.